             Case 2:18-cr-00185-TOR                      ECF No. 93             filed 07/16/20        PageID.442 Page 1 of 1
  2$2+     5HY -XGJPHQWLQD&ULPLQDO&DVHIRUD3HWW\2IIHQVH 6KRUW)RUP
              6KHHW5HYLVHGE\:$('211



                                       81,7('67$7(6',675,&7&2857                                                               FILED IN THE
                                                                                                                              U.S. DISTRICT COURT
                                                                                                                        EASTERN DISTRICT OF WASHINGTON

                                                         Eastern District of Washington
                                                                                                                          Jul 16, 2020
           81,7('67$7(62)$0(5,&$                                             Judgment in a Criminal Case                    SEAN F. MCAVOY, CLERK
                      Y                                                        (For a Petty Offense)²6KRUW)RUP

           JESUS MANUEL TAPIA-LOPEZ                                             &DVH1R     2-18-CR-00185-TOR-1

                                                                                8601R 21101085
                                                                                                      John S. Roberts, Jr.
                                                                                                        'HIHQGDQW¶V$WWRUQH\
  THE DEFENDANT:

  G THE DEFENDANTSOHDGHGJXLOW\WRFRXQW V                              1 of the Information Superseding Indictment
  7KHGHIHQGDQWLVDGMXGLFDWHGJXLOW\RIWKHVHRIIHQVHV


  Title & Section                 Nature of Offense                                                       OffenseEnded                   Count
8 USC § 1325(a)(1)               Unlawful Entry Into the United States                                     09/19/2018                     1s




  ✔ &RXQW V
  G                 1 of the Indictment                                   ✔LV
                                                                          G        G DUHGLVPLVVHGRQWKHPRWLRQRIWKH8QLWHG6WDWHV
  ,035,6210(17
  'HIHQGDQWLVKHUHE\FRPPLWWHGWRWKHFXVWRG\RIWKH86%3WREHLPSULVRQHGIRUDWRWDOWHUPRIGD\V
  CRIMINAL MONETARY PENALTIES
           $OOFULPLQDOPRQHWDU\SHQDOW\SD\PHQWVDUHGXHLPPHGLDWHO\SD\DEOHWRWKH&OHUNRI&RXUW
                                                    Assessment3URFHVVLQJ)HH               Fine
  Total:                                            10.00                                    0.00


  /DVW)RXU'LJLWVRI'HIHQGDQW¶V6RF6HF1R                                                          07/16/2020
                                                                                                  'DWHRI,PSRVLWLRQRI-XGJPHQW
  'HIHQGDQW¶V<HDURI%LUWK        1979

  &LW\DQG6WDWHRI'HIHQGDQW¶V5HVLGHQFH                                                               6LJQDWXUHRI-XGJH
  Moses Lake, Washington
                                                                               Hon. Thomas O. Rice            Chief Judge, U.S. District Court
                                                                                                       1DPHDQG7LWOHRI-XGJH

                                                                                                           07/16/2020
                                                                                                                'DWH
